Appeal by an employer and its insurance carrier from that part of a decision of the Workmen’s Compensation Board which held that the provisions of subdivision 8 of section. 15 were not applicable to the claim and discharged the Special Disability Fund from liability thereunder. The corporate employer was engaged in the general contracting business in the city of Buffalo, New York. Claimant had been working for it in the capacity of a mason for about forty years. On December 22, 1947, claimant sustained an industrial accident in the course of his employment and suffered a compressed fracture of the first lumbar vertebra with a resultant limitation of back motion. Nearly three years later, on November 21, 1950, he again sustained an accidental injury resulting in a lumbo-sacral area strain. Between the two accidents claimant worked from time to time but after the second accident he claimed *1097he was no longer able to work. The employer and carrier filed a claim for reimbursement against the Special Disability Fund on the theory that the combined effects of the two accidents resulted in a permanent disability that was materially and substantially greater than that which would have resulted from the second accident alone. If such were the fact appellants would be entitled to reimbursement under the provisions of subdivision 8 of section 15 of the statute. However, the board found that although claimant suffered from a permanent impairment as a result of the compressed fracture caused by the first accident, the injuries which he subsequently sustained in the second accident were only of a temporary nature from which he fully recovered, and hence the combined injuries did not result in a permanent injury caused by both conditions. As we read the record there is substantial medical evidence to sustain this viewpoint. Decision unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Coon, Halpern, Imrie and Zeller, JJ.